Citation Nr: 0318051	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-13 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from July 1966 to October 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal by appellant, the veteran's widow, from a 
January 2000 rating decision by the Huntington, West 
Virginia, Regional Office (RO), which denied entitlement to 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1151 and denied service connection for the cause of the 
veteran's death.

A November 2000 RO videoconference hearing was held.  Based 
on said RO hearing transcript and subsequent written 
statements from appellant's representative, the Board 
construed the sole issue for appellate review as entitlement 
to dependency and indemnity compensation pursuant to 38 
U.S.C.A. § 1151 and in June 2001, remanded the case to the RO 
for additional evidentiary development on the § 1151 issue.  
Additionally, that remand sought clarification as to whether 
withdrawal of the issue of service connection for the cause 
of the veteran's death from appellate status was desired by 
appellant.  In a subsequent July 2001 written statement, 
appellant expressly withdrew the issue of service connection 
for the cause of the veteran's death from appellate status, 
in accordance with 38 C.F.R. § 20.204(b)(c) (2002).  The case 
is now ready for the Board's appellate determination.  




FINDINGS OF FACT

1.  In 1991, the veteran injured his back and lumbosacral 
disc/degenerative disease was diagnosed.  VA outpatient 
treatment records dated from 1991 to March 1998 reveal that 
the veteran was treated primarily for cardiopulmonary 
complaints, that he was described as a heavy smoker, and that 
he did not claim nor was he treated for back pain/disability 
or renal abnormality.  

2.  The veteran did not receive VA clinical treatment for 
back pain/disability until October 1998, when a recent 
history of flank/back pain was clinically reported.  In 
December 1998, he was treated by VA primarily for respiratory 
complaints.  Subsequently, in December 1998 and early 1999, 
diagnostic studies showed a right renal mass, diagnosed as 
metastatic carcinoma, questionably transitional cell 
carcinoma.  

3.  According to the death certificate, the immediate cause 
of the veteran's October [redacted[, 1999 death, at age 51, was from 
renal cancer with metastases, without any other significant 
condition listed.  

4.  A November 2002 VA medical opinion states that there was 
no failure of VA medical personnel to order appropriate 
diagnostic tests, timely diagnose, and properly treat the 
veteran's renal cancer; that at an early stage the cancer was 
metastatic and incurable even at the time of the development 
of symptoms that led to an evaluation; that he would 
certainly have died of the cancer even if the diagnosis had 
somehow been made on the very first day that he was evaluated 
for the pain; and that his death was not caused by VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar fault in furnishing hospital care, 
medical/surgical treatment, or examination, nor was an event 
such as an accident involved.  

CONCLUSION OF LAW

The criteria for an award of dependency and indemnity 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 
C.F.R. § 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5100 et. seq. (West 2002); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claim at issue was obviously not final on 
November 9, 2000, it appears that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, may not be applicable here.  

Even assuming arguendo that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  

The evidentiary record includes numerous VA hospitalization 
and outpatient treatment records dated in the 1990's.  
Pursuant to the Board's remand, the RO requested appellant 
and a VA Medical Center to provide any additional, relevant 
clinical records for the period between the veteran's 
military service discharge in 1970 and the mid-1990's and any 
relevant medical records filed with a Social Security 
Administration (SSA) benefits claim; and any available such 
records were obtained from VA and SSA (all dated in the 
1990's).  A March 2002 release form from appellant only 
listed VA treatment at that VA Medical Center for that period 
in question.  Additionally, pursuant to the Board's remand, a 
sufficiently detailed and comprehensive medical opinion by a 
VA hematologist-oncologist was rendered as to whether there 
was fault on VA's part in furnishing the veteran medical 
care, and if so, did it proximately cause death; or whether 
the proximate cause of the veteran's death was an event not 
reasonably foreseeable.  Parenthetically, the record 
indicates that the RO requested an opinion from a physician 
at a different VA Medical Center than the one where the 
veteran had received treatment, in order to avoid any 
appearance of conflict of interest.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse rating decision.  Furthermore, the 
Board remand and an April 2003 Supplemental Statement of the 
Case discussed the Veterans Claims Assistance Act of 2000 and 
its applicability.  Also, a February 2002 RO letter discussed 
the Veterans Claims Assistance Act of 2000 and specifically 
advised appellant as to which party could or should obtain 
which evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  It does not appear that there are any other relevant 
medical records that exist and are available that should be 
obtained prior to deciding this case.  Thus, it is the 
Board's opinion that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000 to the extent it may apply, has been 
satisfied in this case.  

Appellant has contended and testified at a November 2000 RO 
hearing, in essence, that although at least as early as 1998, 
the veteran's presenting symptoms included back pain, a VA 
physician misdiagnosed that back pain as a musculoskeletal 
back disability rather than a symptom of metastatic renal 
cancer; that said misdiagnosis occurred because that VA 
physician attributed the veteran's strenuous employment as a 
plumber as the cause of his back pain and failed to order 
appropriate diagnostic tests; and that but for said failure 
to order appropriate diagnostic tests and properly diagnose 
and treat the renal cancer at an early stage, the veteran's 
death could have been prevented.  However, although appellant 
is competent as a lay person to state that the veteran 
experienced certain symptomatology and what the existent 
circumstances involved were, she is not competent to offer 
medical opinion as to cause or etiology of the veteran's 
death.  See Espirutu v. Derwinski, 2 Vet. App. 492, 494 
(1991).  Additionally, any testimony by appellant as to what 
a VA physician allegedly stated concerning the veteran's 
treatment would constitute hearsay evidence and does not 
constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

It should be pointed out that 38 U.S.C.A. § 1151 was amended 
for claims filed on or after October 1, 1997.  See Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996).  Since 
appellant's § 1151 claim was filed after that date (in 
October 1999), the amended 38 U.S.C.A. § 1151 applies to this 
case.  See 38 U.S.C.A. § 1151 (West 2002).  

The pertinent § 1151 as amended precludes compensation in the 
absence of negligence or other fault on the part of VA, or an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 as 
amended states, in pertinent part, that where any veteran 
suffered an injury, or aggravation of an injury, as a result 
of VA hospitalization, medical/surgical treatment, or 
examination and such injury or aggravation results in 
additional disability or death, disability or death 
compensation and dependency and indemnity compensation shall 
be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  Additionally, 
it is required that the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

38 C.F.R. § 3.358(c)(1) and (2) provide, in pertinent part:

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment, or examination, the 
following considerations will govern:  
(1) It will be necessary to show that the 
additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  (2) The mere fact that 
aggravation occurred will not suffice to 
make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment, or examination.  (3) 
Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.  

A VA General Counsel opinion addressed the question of the 
application of 38 U.S.C.A. § 1151 to claims based on the 
omission or failure by VA to diagnose or treat a preexisting 
condition (in conjunction with a claim for benefits under the 
version of 38 U.S.C.A. § 1151 effective for claims filed 
prior to October 1, 1997).  Specifically, the General Counsel 
concluded that § 1151 is most reasonably construed as 
authorizing benefits where VA improperly fails to diagnose or 
provide treatment for a preexisting disease, if it is 
determined that the veteran's disability is greater than it 
would have been with proper diagnosis and treatment.  
Accordingly, the factual elements necessary to support a 
claim based on this theory include a determination that: (1) 
VA failed to diagnose and/or treat a preexisting disease or 
injury; (2) a physician exercising the degree of skill and 
care ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered.  See VAOPGCPREC 5-2001 (Feb. 5, 
2001).  

According to the death certificate, the immediate cause of 
the veteran's October [redacted], 1999 death, at age 51, was from 
renal cancer with metastases, without any other significant 
condition listed.  At time of death, service connection was 
in effect for right forearm fracture with ulnar nerve 
paresis, rated 30 percent; right forearm scars, rated 10 
percent; and right hip donor site scar, rated noncompensable.

The evidentiary record includes October 1991 VA 
hospitalization records, which reveal that the veteran had 
injured his back the previous month while working on a 
ladder.  He had low back pain radiating down the left lower 
extremity.  Diagnostic studies showed L5-S1 disc bulging/disc 
space narrowing and lumbar spine degenerative changes.  
Conservative treatment was planned.  There were no 
complaints, findings, or diagnoses pertaining to renal 
carcinoma.  

VA outpatient treatment records dated from 1991 to March 1998 
reveal that the veteran was treated primarily for 
cardiopulmonary complaints.  He was described as a heavy 
smoker.  March-April 1996 VA hospitalization records reveal 
that the veteran was treated for chronic bronchitis/chronic 
obstructive lung disease.  He was advised to quit smoking 
cigarettes.  March-April 1997 VA chest x-rays were 
unremarkable.  Although appellant testified at a November 
2000 RO videoconference hearing that although the veteran's 
back pain became so severe as to require VA emergency room 
treatment in late October 1998, he had "complained of back 
pain prior to that", apart from the October 1991 VA 
hospitalization in question, none of the other numerous VA 
medical records dated between 1991 and October 1998 included 
any complaints, findings, or diagnoses pertaining to back 
pain/disability.  Additionally, none of the numerous VA 
medical records dated between 1991 and October 1998 included 
any complaints, findings, or diagnoses pertaining to renal 
carcinoma.  

An October 1998 VA clinical record noted that the veteran 
complained of left flank pain "5 days ago, [associated with] 
cough + movement."  Clinically, a few rhonchi were heard and 
there was slight tenderness over the left lower thorax.  Left 
flank pain and nicotine addiction were diagnosed.  A chest x-
ray due to left lower chest pain was planned.  In November 
1998, it was noted that he had had low back pain the previous 
month; that he did bending, stooping, and lifting as a 
plumber; that he had had pain just left of the lumbosacral 
spine in the flank area for the past three weeks; and that 
his appetite was good and there were no urinary problems.  
Clinically, the back, lungs, and abdomen were unremarkable.  
The diagnoses were chronic obstructive lung disease, 
hypertension, and back pain - degenerative joint disease.  
Significantly, it was noted in that November 1998 clinical 
record that an October 1991 CT scan of the lumbosacral spine 
had shown a bulging disc and degenerative changes; that an 
October 1998 chest x-ray study had shown no active disease; 
and that a current urinalysis and x-ray of the kidneys, 
ureter, and bladder were normal.  

VA clinical records dated in December 1998 revealed that 
appellant was a heavy smoker and had had several days of 
increasing symptoms with fever, chills, and sweats.  A chest 
x-ray in the emergency room showed no acute changes.  
Clinically, he was cyanotic with respiratory difficulty.  
Orthopedic clinic evaluation noted that the veteran had been 
experiencing sharp, shooting pain around the waist for 
several weeks; and that the pain was now localized in the 
mid-back.  Clinically, there was tenderness in the left 12-
cross-transverse junction.  X-rays of the lumbar spine were 
unremarkable, except for degenerative changes.  Diagnoses 
were chronic obstructive pulmonary disease with respiratory 
failure; hypertension; and nicotine addiction.  In late 
December 1998 and early 1999, chest x-rays and CT scans 
revealed left lung infiltrates.  A March 1999 CT scan of the 
abdomen/pelvis with biopsy showed a right renal mass, 
diagnosed as metastatic carcinoma, questionably transitional 
cell carcinoma.  After a March 1999 whole body bone scan 
showed a thoracic vertebral abnormality suspicious of 
metastatic disease, an April 1999 CT scan of the thoracic 
spine with biopsy confirmed metastatic carcinoma.  

In view of the somewhat confusing clinical evidence then of 
record regarding the § 1151 benefits issue in controversy, 
the Board, in part, remanded the case for medical opinion as 
to the etiology of the veteran's death.  

Pursuant to the Board's remand, a detailed and comprehensive 
medical opinion was rendered by a VA hematologist-oncologist 
in November 2002.  Significantly, in that November 2002 
written medical opinion, the VA hematologist-oncologist 
stated that he had reviewed the claims folder and summarized 
the material evidence as follows.  He stated that review of 
clinical records dated from 1995 to March 1998 did not reveal 
any complaints of back/flank pain; that the first mention of 
a complaint of flank pain was noted in an October 1998 
clinical record, when a 5-day history of left flank pain was 
reported; and that an October 1998 chest x-ray study was 
essentially unremarkable.  He also stated that a November 
1998 clinical record reported a 3-week history of low back 
pain and that the veteran did bending, stooping, and lifting 
as a plumber; and that after November 1998 examination, 
including laboratory and radiographic studies, the diagnosis 
was back pain and degenerative joint disease.  Furthermore, 
he stated that an orthopedic clinic evaluation in December 
1998 revealed tenderness over the left 12th cross-transverse 
junction and x-ray evidence of lumbar spine degenerative 
changes; that in late December 1998 and early 1999, chest x-
rays and CT scans revealed left lung infiltrates and a March 
1999 CT scan of the abdomen/pelvis with biopsy showed a right 
renal mass, diagnosed as metastatic carcinoma, questionably 
transitional cell carcinoma; and that after a March 1999 
whole body bone scan showed a thoracic vertebral abnormality 
suspicious of metastatic disease, an April 1999 CT scan of 
the thoracic spine with biopsy confirmed metastatic 
carcinoma.  

In response to the Board remand question "(a) Is it at least 
as likely as not that VA medical personnel misdiagnosed the 
veteran's back pain as a musculoskeletal back condition 
rather than a symptom of renal cancer with metastases?  
Please comment on the clinical significance, if any, of 
September-October 1991 VA radiographic findings of 
lumbosacral spine degenerative changes with bulging disc, 
particularly with respect to whether the latter VA treatment 
and diagnoses in the late 1990's were proper", the VA 
hematologist-oncologist stated, in pertinent part:

In my opinion, the initial diagnosis of a 
musculoskeletal condition, rather than 
cancer, by VA medical personnel was 
appropriate under the circumstances.  (i) 
Back pain is one of the most common 
symptoms evaluated by physicians.  It is 
unreasonable to do an extensive 
evaluation for possible malignancy in 
every such patient.  The type of 
evaluation that was done during the 
period October-December 1998 appears to 
be within standard practice.  Although an 
x-ray visualizing the lumbar, rather than 
thoracic, spine was done, x-ray imaging 
might not be considered mandatory on 
initial evaluation, especially if there 
was reason to believe that the patient 
had a previously documented condition 
capable of causing back or flank pain.  
(ii) There is evidence of an evaluation 
in an orthopedic clinic, rather than by 
the primary care physician alone.  (iii) 
It is very likely that the previous 
findings of disc disease (study done on 2 
Oct 91) affected the conclusions of the 
physicians who evaluated the patient in 
1998.  If a physician were aware of the 
previous findings of disc disease in 
1991, that physician would be more likely 
to attribute new or recurrent back pain 
in 1998 to the same or a similar 
condition, rather than to a malignancy.

In response to the Board remand question "(b) Is it at least 
as likely as not that VA medical personnel failed to order 
appropriate diagnostic tests, timely diagnose, and properly 
treat the veteran's renal cancer at an early stage, and that 
but for such VA actions or inactions, the veteran's death 
from metastatic renal cancer would not have occurred?", the 
VA hematologist-oncologist stated, in pertinent part:

In my opinion, there is no evidence that 
there was failure of medical staff to 
order appropriate diagnostic tests, 
timely diagnose, and properly treat the 
veteran's renal cancer at an early stage.  
(i) As discussed above, this cancer was 
metastatic at the time that it first 
caused a symptom (back/flank pain due to 
metastasis to a lower thoracic vertebra).  
Therefore, even if the diagnosis had been 
made on the very day of the first 
evaluation of the pain, it would not have 
been at an "early stage."  (ii)...Even 
though a CXR [chest x-ray] done on 27 Oct 
98 did not demonstrate lymphadenopathy, 
involvement was almost certainly present 
even at that time....  Widespread disease 
in thoracic and abdominal lymph nodes was 
almost certainly present in October as 
well.  (iii)  There does seem to have 
been a delay in evaluating the findings 
of the CXR done on 28 Dec 98....  However, 
considering that the cancer was incurable 
from the onset, a delay of a few months 
in making the diagnosis would not be 
expected to make a significant difference 
in the patient's remaining survival time.  
There is no evidence that a delay during 
the period January-March 1999 could have 
resulted in or even contributed to the 
patient's death.

In response to the Board remand question "(c) Is it at least 
as likely as not that the veteran's death from metastatic 
renal cancer was caused by either (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
hospital care, medical/surgical treatment, or examination; or 
(B) an event not reasonably foreseeable (such as an 
accident)?", the VA hematologist-oncologist stated, in 
pertinent part:

In my opinion, there is no evidence that 
the veteran's death was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
fault in furnishing hospital care, 
medical/surgical treatment, or 
examination, and there is no evidence 
that an event such as an accident was 
involved.  An interval of several months 
in the evaluation of most types of back 
pain is within standard practice unless 
there are more unusual symptoms or signs 
than this patient had.  Also, the cancer 
was metastatic and incurable even at the 
time of the development of the symptom 
that led to an evaluation.  Therefore, in 
my opinion, this patient would certainly 
have died of the cancer even if the 
diagnosis had somehow been made on the 
very first day that he was evaluated for 
the pain.  Also, he would probably have 
died of the cancer at a very similar time 
regardless of when the diagnosis was 
made.

The unrebutted competent evidence of record on the etiology 
of the veteran's death consists solely of the November 2002 
medical opinion rendered by a VA hematologist-oncologist, 
which unequivocally states that there was no failure of VA 
medical personnel to order appropriate diagnostic tests, 
timely diagnose, and properly treat the veteran's renal 
cancer; that at an early stage the cancer was metastatic and 
incurable even at the time of the development of symptoms 
that led to an evaluation; that he would certainly have died 
of the cancer even if the diagnosis had somehow been made on 
the very first day that he was evaluated for the pain; and 
that his death was not caused by VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar fault in 
furnishing hospital care, medical/surgical treatment, or 
examination, nor was an event such as an accident involved.  
The Board must consider only independent medical evidence to 
support its findings rather than provide its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In short, the credible, competent evidence, including a VA 
hematologist-oncologist's medical opinion, is overwhelming 
negative in this case, and establishes that the veteran 
received appropriate VA diagnostic and clinical treatment and 
that no additional disability or death resulted from VA 
treatment, failure by VA to diagnose or treat, or an event 
not reasonably foreseeable.  Therefore, entitlement to 
dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 is not warranted.  Since the 
preponderance of the evidence is against allowance of the 
appellate issue, the benefit-of-the-doubt doctrine is not 
applicable, for the aforestated reasons.  


ORDER

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

